Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 1 of 12   PageID #: 8




                     Exhibit A
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 2 of 12                 PageID #: 9




VIA ELECTRONIC MAIL

                                             December 11, 2018


Jason Eckerly, Esq.
Segal McCambridge Singer & Mahoney, Ltd.
233 S. Wacker Drive, Suite 5500
Chicago, IL 60606

RE:    Robert and Janice Miller v. 3M Company
       Docket No.: CV-18-529

Dear Mr. Eckerly:

     Because you have been authorized to accept service on behalf of Defendant 3M
Company for the above-captioned matter, I have enclosed the following documents:

              -     (1) Copy of the Complaint;
              -     (1) Copy of the Summons;
              -     (1) Notice Regarding Electronic Service; and
              -     (1) Original and (1) Copy of the Acknowledgement of Receipt of Summons
                    and Complaint form.

      At your earliest convenience, please complete the original Acknowledgement of Receipt
of Summons and Complaint form and return it to me via UPS delivery. I have enclosed a prepaid
UPS shipping label for your convenience.

       If you have any questions, please do not hesitate to contact me.

                                             Sincerely,



                                             Michaela MacAdam-Cochran
                                             Paralegal

Enclosures
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 3 of 12   PageID #: 10
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 4 of 12   PageID #: 11
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 5 of 12   PageID #: 12
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 6 of 12   PageID #: 13
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 7 of 12   PageID #: 14
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 8 of 12   PageID #: 15
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 9 of 12   PageID #: 16
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 10 of 12   PageID #: 17
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 11 of 12   PageID #: 18
Case 2:18-cv-00510-JAW Document 1-1 Filed 12/28/18 Page 12 of 12   PageID #: 19
